Citation Nr: 1705694	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  09-40 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran and his mother testified at a hearing in August 2010 before the undersigned. A copy of the transcript is of record. 

In May 2014 and April 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.

The issue of entitlement to a TDIU prior to August 25, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Although the Veteran did not have a service-connected disability rated as 40 percent or more prior to August 25, 2010, the Veteran's service-connected disabilities significantly impacted his ability to obtain or maintain substantially gainful employment.

2. In resolving all doubt in the Veteran's favor, his service-connected disabilities have rendered him unemployable since August 25, 2010.






CONCLUSIONS OF LAW

1. The criteria for referral of TDIU for extraschedular consideration prior to August 25, 2010, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.16 (b) (2016).

2. The criteria for a TDIU have been met since August 25, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or, single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16 (a)(1)-(5).  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

It is also the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16 (b).

The Veteran's claim for TDIU was received in September 2007.  He is service connected for tinnitus, rated as 10 percent disabling since November 13, 2005; a right elbow condition, rated as 10 percent disabling since October 5, 2006; a lumbar spine disability, rated as 10 percent since October 5, 2006; a left hip condition, rated as 10 percent disabling since August 25, 2010; adjustment disorder with depressed mood, rated as 50 percent disabling since August 25, 2010; radiculopathy of the left lower extremity, rated as 0 percent disabling prior to June 27, 2014, and as 20 percent disabling thereafter; radiculopathy of the right lower extremity, rated as 10 percent disabling effective June 27, 2014; and bilateral hearing loss, rated as noncompensable since September 5, 1990.  His combined disability rating was 30 percent prior to August 25, 2010, 70 percent thereafter and 80 percent as of June 27, 2014.  Thus, he met the schedular requirement as of August 25, 2010.  

The Board notes that the AOJ determined referral to the Director of Compensation Service was not warranted for the period prior to August 25, 2010.

The critical inquiry is whether these disabilities alone are of "sufficient severity to produce unemployability".  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

He need not be totally or entirely unemployable, however.  Requiring a Veteran to prove 100 percent or total unemployability is different from requiring proof that he cannot obtain or maintain "substantially gainful employment".  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The use of the word "substantially" suggests intent to impart flexibility into a determination of overall employability, whereas a requirement that he prove 100-percent unemployability leaves no flexibility.  See id.   

In this present case, the Board finds that the Veteran's service-connected disabilities rendered him unable to perform his occupation prior to and subsequent to August 25, 2010.  Thus, the criterial for referral of the TDIU claim for extraschedular consideration have been met as well as the claim for TDIU since August 25, 2010. 

The record indicates that the Veteran's highest education achievement was a GED.  Post-service, he had some informal training as a mechanic and in carpentry work.  The record indicates he worked from 1992 to 2006 as a carpenter.  He also tried taking computer classes, but quit because of back pain.  

The Veteran was accepted into VA Vocational Rehabilitation & Employment (VR&E) program in 2007.  When commenting on the Veteran's eligibility for the program, the counselor observed that the Veteran's service-connected disabilities contributed to the impairment of his eligibity to obtain and maintain employment.  The counselor stated that the Veteran did not have reasonably developed skills that could be readily transferred to the local labor market.  In addition, the counselor observed that the Veteran had a long and substantial period of unemployment and at that point would likely remain unemployed for some time to come due to lack of education and training combined with the regular use of narcotic medication for his disabilities, which also decreased his concentration and processing speed.
A September 2008 VA VR&E counseling report noted that the Veteran shared that he would like to work as a clerk, construction manager or building inspector.  He also indicated a desire to learn computer skills in order to gain employment.  The counselor stated that they agreed the achievement of a vocational goal was uncertain at that time and that he would need an extended evaluation to determine his feasibility for work in these fields.  The counselor further noted that the Veteran continued to have difficulty with back pain and had recently begun using Hydromorphone, which he stated helped to control his pain.

VA VR&E reports in September and October 2008 show that the Veteran missed half of the classes for computer training due to back pain.  These reports document the Veteran's statements that physical therapy was not helping the pain in his back and legs and the longest stretch of attendance at a time was three days in a row.  The counselors expressed concern by the Veteran's inability to complete the program.

An April 2010 VA VR&E assessment showed findings that the Veteran had difficulty walking, climbing, social interaction and sleeping.  It was noted that the Veteran no longer drove because of his pain medication and back condition.  He was able to do some yard work, but it would take several days to complete.  The Veteran used a wood burning stove for heat, but could not carry in the wood.  The report also documented the Veteran's difficulty in performing activities of daily living, including getting on and off the toilet due to pain in his back and legs.

VR&E reports from 2010 and 2011 report the Veteran's continued improvement with independent living, although it was still noted that he had issues with mobility.

VA examinations in February 2007, October 2007, November 2007, November 2010 and January 2011 assess his service-connected disabilities.  They document the Veteran's continued back pain, elbow pain, hip pain related to his back pain and his depression as a result of his back disability.  More recent VA examinations in June and July 2014 reflect findings that the Veteran's back impacts his ability to work because he was unable to bend or twist. 

A medical opinion was obtained in May 2016.  The examiner stated that it appeared that the Veteran's back was stable and that sedentary and light active occupations would be within his capabilities.  

Similarly, a vocational assessment of the Veteran was obtained in May 2016 as required by the Board's April 2016 remand.  The clinical social worker opined that the Veteran was not socially impaired as a result of his service-connected disabilities evidenced by the fact that he had been able to maintain relationships without difficulties.  She, however, opined that based on the Veteran's education and work experiences, it was more likely than not he was occupationally impaired to do work that involved prolonged periods of standing, lifting, climbing stairs, sitting, bending or walking long distances.  She further observed that the 2007 and 2014 VA mental health examiners' findings showed that the Veteran's service-connected conditions did not impact his ability to do "sedentary" type jobs, but also noted that they did indicate the service-connected conditions would impact non-sedentary type work.

Based on the evidence of record prior to August 25, 2010, a referral for TDIU on an extraschedular basis is warranted.  Further, resolving all doubt in the Veteran's favor, a TDIU rating as of August 25, 2010, is warranted.  In reaching this conclusion, the Board has considered the Veteran's limited educational background of attaining a GED, past work experiences as a carpenter and in lawn care services and the effects of his service-connected disabilities on his ability to work.  In addition, while the May 2016 VA examiner opined that the Veteran could do sedentary and light active work, he did not address the Veteran's limited educational background and occupational history as a carpenter.  The May 2016 clinical social worker, however, considered the Veteran's complete history in determining that he was occupationally impaired because of his service-connected disabilities.  Accordingly, service connection for TDIU since August 25, 2010, is granted.




ORDER

Entitlement to a TDIU is granted effective August 25, 2010, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

The Board is precluded from granting TDIU on an extraschedular basis in the first instance.  Accordingly, the Board will remand the matter for referral to the appropriate agency.

Accordingly, the case is REMANDED for the following action:

The AOJ must refer the matter of entitlement to a TDIU on an extraschedular basis to the Director, Compensation Service for a determination as to whether the Veteran is entitled to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16 (b) prior to August 25, 2010.  Thereafter, if the benefit sought on appeal remains denied, the AOJ should readjudicate the matter, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(Continued on next page.)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


